Title: To Benjamin Franklin from Robert Niles, 27 October 1778
From: Niles, Robert
To: Franklin, Benjamin


Sir
Bourdeaux Octor 27th 1778
This may advise you that I have had the misfortune Of being taken. I Sailed from Nants the 28th of august. The Next morning at day light fell in with the Ship Beezly Capt. Noah Gautier of Jersey who Chased me Seven hours When the Wind blowing very fresh and The Sea high Came up With and Captured me, after Maning the vessel Sent her to Jersey. Capt. Barns is Also taken and Carried into Guernsey. My mail With all the letters I Commited to the Sea. I have been Treated much better than I expected. The Capt. has Been so kind as to put me With two of my people on board Of a dutch Vessel bound here. All the other people Were put on board the Seaford Ship of War and ordered To do duty. I Shall Seek for a passage to Some part America as Soon as possible. I Shall be oblidged to Make application to Mr. Bonfield for Some money to Defray my Charges here and get me out of the Country Which I hope your honour Will not disaprove of as I am Moneyless. I am Sir your most obedient humble Servant
Robt Niles
 
Addressed: The Honbe. / Benjamin Franklin Esqr / Paris / á / Passy / Prés Paris
Notation: Captn. Niles Capt. Oct. 27. 1778.
